Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on September 30, 2020. Claims 1-20 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on 03/24/2021 and 06/04/2021 (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 (is/are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tenny; Nathan Edward et al. (US 20180049261 A1), hereafter “Tenny.”
	Consider claim 1. Tenny discloses a connection re-establishment method, applied to a terminal, the method comprising (see fig. 4, par. 0007; [0007] In accordance with an example embodiment, a UE is provided. The UE includes a non-transitory memory storage comprising instructions, and one or more processors in communication with the non-transitory memory storage. The one or more processors execute the instructions to transmit a re-establishment request for a first connection of a first protocol layer in response to determining that a connection re-establishment condition is met…): performing a handover process (see fig. 1, par. 0028; [0028] FIG. 1 illustrates a diagram 100 highlighting a 3GPP LTE radio link failure (RLF) recovery scenario with a handover failure (HOF) involving a too late handover (HO). A first trace 105 represents a HO process and a second trace no represents a radio link monitor process. As shown in first trace 105, the HO process is initially in STATE 1 until an event trigger condition 120 is determined and the HO process enters STATE 2 and initiates a time to trigger (TTT) 122….); initiating a connection re-establishment on a first node if a re-establishment trigger condition is satisfied by the terminal, wherein the first node comprises at least one of a source node or a target node in the handover process (see fig. 2, par. 0032; [0032] The 3GPP LTE radio resource control (RRC) connection re-establishment procedure utilizes UE-based mobility ).
	Consider claim 2 in view of claim 1 above. Tenny further discloses wherein the re-establishment trigger condition comprises at least one of the following: expiration of timer, handover failure, connection establishment failure, connection reestablishment failure, preset re-establishment conditions, and radio link failure RLF (see par. 0030; … In the meantime, the HO process is initially in STATE 1 until an event trigger condition 224 is determined and the HO process enters STATE 2 and initiates a TTT 226. However, RLF timer T310 expires at time 228 and a HO failure is asserted (time 230) … (Examiner’s Note: claim is written in alternative format)).
claim 3 in view of claim 2 above. Tenny further discloses wherein the expiration of timer comprises at least one of the following: expiration of handover timer; expiration of preset timer; expiration of at least one handover timer; expiration of at least one preset timer; the handover failure comprises at least one of the following: failure of handover from the source node to the target node; failure of handover from the source node to at least one target nodes; the number of handover attempts reaches a first preset number; the number of times satisfying the handover condition reaches a second preset number and the handover fails; the connection re-establishment failure comprises at least one of the following: failure of connection re-establishment initiated on the source node; failure of connection re-establishment initiated on the target node; failure of connection re-establishment initiated on at least one target node; the RLF comprises: RLF that occurs when at least one handover condition is satisfied (see pars. 0030 and 0032; … In the meantime, the HO process is initially in STATE 1 until an event trigger condition 224 is determined and the HO process enters STATE 2 and initiates a TTT 226. However, RLF timer T310 expires at time 228 and a HO failure is asserted (time 230) … (Examiner’s Note: claim is written in alternative format)).
	Consider claim 4 in view of claim 3 above. Tenny further discloses wherein the start time of the handover timer comprises at least one of the following: when or after the terminal determines that the handover condition in the handover command is satisfied; when or after the terminal determines that at least one handover condition in at least one handover command is satisfied; when or after the terminal receives the 
Consider claim 5 in view of claim 3 above. Tenny further discloses wherein the number of handover attempts reaches the first preset number, comprises that the number of handover attempts satisfying the handover condition reaches the first preset number (see pars. 0039 and 0078; Examiner’s Note: claim 3, where claim 5 depends upon, is written in alternative format including many different optional features, “handover attempts” is one of them, but not the only one).
Consider claim 6 in view of claim 1 above. Tenny further discloses wherein the initiating a connection re-establishment on the first node, comprises at least one of the following: initiating a connection re-establishment on the source node; initiating a 
Consider claim 7 in view of claim 6 above. Tenny further discloses wherein the initiating the connection re-establishment on at least one target node, comprises: initiating a connection re-establishment on at least one target node corresponding to the handover condition which is satisfied by the terminal; and the initiating a connection re-establishment on each of at least two target nodes in the handover process successively until the connection re-establishment is successful, or the number of connection re-establishment attempts reaches a third preset number, or the preset timer expires, comprises: initiating a connection re-establishment on each target node corresponding to the handover condition or connection re-establishment condition which is satisfied by the terminal successively, until the connection re-establishment is 
Consider claim 8 in view of claim 7 above. Tenny further discloses wherein the initiating a connection re-establishment on at least one target node corresponding to the handover condition which is satisfied by the terminal, comprises: initiating a connection re-establishment on at least one target node corresponding to the handover condition which is configured in the handover command and satisfied by the terminal (see pars. 0031-0033).
Consider claim 9 in view of claim 1 above. Tenny further discloses receiving re-establishment information sent by the target node or the source node, wherein the re-establishment information comprises at least one of a re-establishment condition or a re-establishment configuration (see par. 0035).
Consider claim 10 in view of claim 9 above. Tenny further discloses wherein the receiving the re-establishment information sent by the source node, comprises: receiving the re-establishment information sent by the source node, the re-establishment information is sent by the target node in a container to the source node (see pars. 0035 and 0093).
Consider claim 11 in view of claim 9 above. Tenny further discloses wherein the receiving the re-establishment information sent by the target node or the source node, comprises: receiving the re-establishment information sent by the target node or the source node through a handover command or a mobility control command (see pars. 0032, 0035 and 0093).
claim 12 in view of claim 9 above. Tenny further discloses wherein the initiating a connection re-establishment on the first node comprises at least one of the following: initiating a connection re-establishment on the first node by using the re-establishment configuration of the source node; initiating a connection re-establishment on the first node by using the re-establishment configuration of the target node; initiating a connection re-establishment on the first node by using the re-establishment configuration of the first node; initiating a connection re-establishment on the first node by using the re-establishment configuration in the handover command; initiating a connection re-establishment on the first node by using at least one of the re-establishment configuration in at least one of the handover command; initiating a connection re-establishment on the first node by using the re-establishment configuration of a target node corresponding to the handover condition which is satisfied by the terminal, or by using the re-establishment configuration of at least one target node corresponding to the handover condition which is satisfied by the terminal; initiating a connection re-establishment on the first node by using the re-establishment configuration of a target node corresponding to the re-establishment condition which is satisfied by the terminal, or by using the re-establishment configuration of at least one target node corresponding to the re-establishment condition which is satisfied by the terminal (see pars. 0031-0033).
Consider claim 13, the subject matter recited in this claim has already been addressed in rejection to claim 1. Therefore, it has been analyzed and rejected based upon the rejection to claim 1. Additionally, Tenny at paragraph 7 discloses a user equipment comprising a processor, memory and computer program instruction: [0007] In accordance with an example embodiment, a UE is provided. The UE includes a non-transitory memory storage comprising instructions, and one or more processors in communication with the non-transitory memory storage…).
Consider claim 14, the subject matter recited in this claim has already been addressed in rejection to claim 2. Therefore, it has been analyzed and rejected based upon the rejection to claim 2.
Consider claim 15, the subject matter recited in this claim has already been addressed in rejection to claim 3. Therefore, it has been analyzed and rejected based upon the rejection to claim 3.
Consider claim 16, the subject matter recited in this claim has already been addressed in rejection to claim 4. Therefore, it has been analyzed and rejected based upon the rejection to claim 4.
Consider claim 17. Tenny discloses a source node, comprising: a processor, a storage, and a computer program stored on the storage and capable of running on the processor, the computer program implementing, when executed by the processor, the following steps (see fig. 15, par. 0111; [0111] FIG. 15 illustrates a block diagram of an embodiment processing system 1500 for performing methods described herein, which may be installed in a host device. As shown, the processing system 1500 includes a processor 1504, a memory 1506, and interfaces 1510-1514, which may (or may not) be arranged as shown in FIG. 15…): receiving re-establishment information sent by a target node, wherein the reestablishment see fig. 8,pars. 0089 and 0090; [0090] Source RCU 809 may provide the UE context of UE 805 to target RDU 807 if available (event 815). UE 805 detects a RLF with a source RDU (block 817). The RLF detection is performed at Layer 2. UE 805 resets the RLC entity (block 819) and transmits a Layer 2 radio link re-establishment request message to target RDU 807 (event 821). In a situation where the target RDU 807 does not have the UE context of UE 805 (such as if source RCU 809 did not have the UE context of UE 805, thereby preventing occurrence of event 815), the target RDU 807 determines that it does not have the UE context of UE 805 (block 823) and transmits a UE context request to source RCU 809 (event 825).); sending the re-establishment information to the terminal (see par. 0090; … Target RDU 805 transmits a Layer 2 radio link re-establishment response message to UE 805 (block 829) and UE 805 and target RDU 807 complete the Layer 2 radio link re-establishment process).
Consider claim 18. Tenny discloses wherein the receiving re-establishment information sent by the target node comprises: receiving the re-establishment information which is sent by the target node and contained in a container; and the sending the re-establishment information to the terminal comprises: sending the re-establishment information contained in the container to the terminal (see fig. 10, pars. 0094 and 0095; [0094] FIG. 10 illustrates a diagram 1000 of ).
Consider claim 19 in view of claim 17 above. Tenny further discloses wherein the sending the reestablishment information to the terminal comprises: sending the re-establishment information to the terminal through the handover command or the mobility control command (see pars. 0032, 0035 and 0093).
Consider claim 20 in view of claim 17 above. Tenny further discloses wherein the computer program further implement the step of: sending context information of the terminal to the target node (see fig. 10, par. 0096).
Conclusion 
7.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Lindstrom; Magnus et al. (US 20110096671 A1) discloses at paragraph 10 a network node for forcing a connection failure declaration of a wireless connection between a user equipment and a wireless communication network via the network node.
	Prakash; Rajat et al. (US 20090029706 A1) discloses at paragraph 16 a wireless communications apparatus that enables utilizing an error recovery scheme in a wireless communication environment.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
December 23, 2021